Citation Nr: 0608817	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, 
left ear.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability to include depression, nervous disorder, and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981, and June 1987 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran's claims file was subsequently 
transferred to the Cheyenne, Wyoming, RO, for the purpose of 
a Video Conference hearing, at which the veteran testified in 
January 2006 before the undersigned Veterans Law Judge.  The 
transcript is of record.  

It appears that the veteran seeks service connection for 
right ear hearing loss, and an increased rating for service-
connected tinnitus.  The former issue is contemplated in the 
remand section below, and the RO should address the latter 
issue accordingly.

The issues of an increased rating for left ear hearing loss 
and service connection for a psychiatric disability to 
include depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record lacks evidence that the veteran incurred 
hypertension during service, or that the disorder manifested 
within a year after discharge.  

2.  The record lacks evidence that the veteran incurred sleep 
apnea in service, or suffered from symptomatology that had 
been associated with sleep problems during active duty.  

3.  A preponderance of the competent evidence attributes the 
veteran's manifestation of PTSD to abuse that occurred years 
prior to military service.

4.  The veteran did not appeal an April 1996 rating decision 
that denied a claim of service connection for psychiatric 
disability to include depression and nervous disorder; 
evidence received since the last final denial is so 
significant that it must be considered in order to fairly 
decide the claim.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  An April 1996 rating decision that declined to grant 
service connection for a psychiatric disability to include 
depression and nervous disorder is final, and new and 
material evidence has been received since so that claim of 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.202, 20.1103 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contain a June 2001 letter informing the veteran 
of which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter informed the veteran of the 
legal standards for service connection.  Additionally, the 
rating decision on appeal and statement of the case applied 
the law to the facts of record, and a September 2004 
supplement statement of the case provided the appropriate 
regulations for service connection for PTSD.    

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of service connection, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, it is decided below that the 
preponderance of the evidence is against claims of service 
connection for hypertension, sleep apnea, and PTSD, and any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

As such, it appears that the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received content-complying VCAA notice 
prior to the rating decision on appeal  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the veteran was told he could make any comment he 
wished on anything contained within supplemental statements 
of the case.  At minimum, various correspondence from VA 
(including a search for alleged in-service hospitalization 
records detailed below and VCAA letters concerning other 
claims) demonstrated VA's non-adversarial and inclusive 
approach to assisting the veteran in gathering relevant 
evidence.  Thus, the general principle underlying the 
"fourth element" was fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains service medical records (and 
additional searching documented below); VA medical records 
from Fort Lyon (November 1998 to December 1999) Denver (2001-
2005), Sheridan (2002-2003); and VA examination reports dated 
August and December 2001.  The RO also received various lay 
statements from the veteran.  It is noted that the record 
contains mention of Social Security Administration (SSA) 
benefits (an issue, incidentally, which has not been raised 
directly by the veteran or his representative).  Given the 
nature of the issues decided herein, however, a remand to 
obtain any such records would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As illustrated below, the paramount issue in this case is in-
service incurrence of an injury or disease, which is wholly 
addressed by existing service medical records.  

Additionally, VA examination is not necessary for a decision 
on the claim, see 38 C.F.R. § 3.159(c)(4), because as 
illustrated further below, the record lacks competent 
evidence that any current disability or symptoms are 
associated with service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases (including hypertension) may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

It has been held that the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen, 10 Vet. 
App. at 145.  

	Reopening a final claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

	Hypertension and sleep apnea

A complete review of the record, see Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000), shows that the elements 
of service connection for hypertension and sleep apnea have 
not been met.

Again, in order to establish entitlement to service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the record supports the first element; for 
example, Denver VA outpatient notes indicate that as of May 
2001, the veteran's hypertension was well controlled on 
Lisinopril.  An August 2001 VA examination report (with 
claims file review) indicated that the veteran had been 
diagnosed for the last five years with hypertension and had 
been on medication since then.  The diagnosis was 
hypertension controlled by present medication (without a 
nexus opinion).  

In terms of sleep apnea, a January 2001 Denver VA treatment 
note indicated a suggestion of edema possibly associated with 
sleep apnea.  An August 2001 VA examination report (with 
claims file review) contained the veteran's report that he 
had had sleep apnea for the last two years, and that he 
typically awoke with choking spells.  The veteran had not 
undergone testing in the past, and the examiner rendered a 
diagnosis of sleep apnea (without a nexus opinion).  A 
September 2002 note indicated that the veteran's sleep apnea 
was managed with oxygen at night.

The second element of service connection, however, is not 
supported by the evidence of record.  That is, the veteran's 
service medical records are negative for any mention of sleep 
apnea, or any symptoms mentioned in the context of sleeping 
patterns-rather, any coughing or breathing difficulty 
appeared to be generally associated with upper respiratory 
infections and the like.  A November 1988 Report of Medical 
Examination contained that veteran's single notation that he 
had had only hearing loss; otherwise, the veteran had not 
identified any frequent trouble sleeping or shortness of 
breath, etcetera.  An attendant Report of Medical Examination 
had not noted any clinical abnormality related to sleep apnea 
or lungs and chest.  

Concerning hypertension, the veteran's service medical 
records contain a U.S. Army Wellness Check (undated), which 
indicated that the veteran had a blood pressure of 120/80 (as 
compared to what appeared to be Army's designation of an 
outside reading of 140/90), such that, in combination with 
other factors, the veteran had a .9% chance of developing 
heart disease during next years.  On an April 1987 Report of 
Medical Examination, the veteran's blood pressure was 114/70.  
A November 1998 Report of Medical Examination found a 
clinically normal vascular system, and a blood pressure of 
112/66.  On an attendant Report of Medical History, the 
veteran indicated that he had not had any high or low blood 
pressure.  Also, post-service, the earliest medical evidence 
of record is from 1994 (which related to other health 
concerns including the back, hearing, and alcohol abuse), and 
the one-year presumption concerning hypertension does not 
apply.  

As such, the record does not support a finding of in-service 
incurrence of sleep apnea and hypertension.  As such, the 
third element of service connection, i.e., medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability, is additionally not supported by 
the evidence of record.  

The veteran testified at his hearing that during a 
hospitalization for psychiatric problems during his second 
period of service (the occurrence of which is not of record 
despite searching at relevant facilities), he had been 
treated for hypertension and sleep apnea.  Given the 
objective evidence above, however, when the veteran had a 
blood pressure reading toward the end of his military 
service, and the lack of any indication or mention at all of 
high blood pressure or sleep apnea in the service medical 
records, the Board cannot rely on the veteran's statement as 
clear evidence that his service medical records are erroneous 
and he, in fact, incurred hypertension and sleep apnea in 
service.  See, e.g., Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992) (recognizing that the law presumes the regularity 
of administrative process and clear evidence to the contrary 
is required to rebut that presumption).  

While the veteran is clearly competent to report 
symptomatology related to his claimed disorders, which does 
not require medical expertise, Layno v. Brown, 6 Vet. App. 
465, 470 (1994), the veteran's opinion that a current 
disability is related to service (or incurred during service) 
is not probative because he is not qualified as a layperson 
to render medical opinions regarding the etiology of 
disorders and disabilities, Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Because a preponderance of the evidence is against both 
claims of service connection, the benefit of the doubt 
doctrine is not for application.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	PTSD

The veteran's DD-214 indicated that he received an Air Force 
Good Conduct Medal for the period of service from February 
1977 to February 1981.  The record does not appear to contain 
a DD-214 from the veteran's second period of service.  

When the veteran filed a February 2001 VA Form 21-4138, which 
claimed service connection for PTSD, he attached treatment 
records from the Fort Lyon VA outpatient clinic.  A January 
1999 mental health intake and assessment contained an 
assessor's notation that the veteran had PTSD issues 
secondary to reported childhood sexual assault.  In October 
1999, the veteran displayed increased agitation related to 
reported PTSD from his childhood-he sought Xanax.  

A May 2001 VA Denver master treatment plan noted a diagnosis 
of PTSD.  On a July 2001 response to a PTSD stressor 
questionnaire, the veteran reported that in 1979 in Italy 
during NATO's peace mission bullets had flown by and supply 
depots were blown up.  The veteran stated that there were 
dead bodies after that episode.  The veteran stated that a 
military bus had been hit, with extensive casualties.  The 
veteran identified the approximate dates as "1979 Sardenia, 
Italy."  He later referred to dates of "1979/80/81."

An August 2001 VA examiner performed comprehensive and 
detailed review of the veteran's service medical records and 
post-service medical records.  When directed to describe how 
the military impacted his life, the veteran stated that when 
stationed in Italy bandits on the island of Sardinia had used 
Molotov cocktails to harass his unit and burn buildings.  The 
bandits also shot bullets.  The examiner noted that the 
latter statements were what the veteran spoke of as his 
traumatic military experiences.  When asked what had led to 
his PTSD, the veteran talked about his experience with an 
abusive foster father who had molested him between ages 5 and 
12.  

The examiner summarized that the veteran had been unreliable 
in his history giving, which had been skewed to a view of 
establishing disabilities.  The examiner noted that the 
veteran had not had the usual symptoms of PTSD adult 
traumatic situations, but had reported continuing nightmares 
about being sexually molested and physically injured as a 
child.  The veteran had reported that in the Army he had been 
hospitalized on one occasion for a couple of weeks due to 
mental health problems, and attempted suicide on two, which 
according to the examiner was not verified in service medical 
records.  The Axis I diagnosis was PTSD of childhood origin 
and continuing nightmares.  

At December 2002 psychiatric evaluation at the Sheridan VA 
medical center the veteran reported that while in the Air 
Force he had received two Article 15s related to alcohol.  An 
Axis I diagnosis included PTSD from non-combat related 
issues.  

A February 2003 Denver VA mental health note contained an 
Axis I diagnosis of PTSD related to childhood abuse.  In 
March 2003, a nursing note indicated that the veteran had 
awoke due to nightmares, and discussed that he had bad dreams 
twice a month involving childhood abuse mixed with war 
nightmares.  An April 2003 discharge mental status 
examination continued an Axis I diagnosis of PTSD related to 
childhood abuse.  In May 2003, the veteran had increased 
nightmares of childhood abuse.  A July 2003 discharge summary 
noted an admitting and discharge diagnosis of PTSD related to 
childhood abuse.  

A careful review of the claims file indicates that, 
crucially, the record lacks a link established by medical 
evidence between current symptoms and any in-service 
stressor.  Rather, the preponderance of the medical evidence, 
including an August 2001 VA examination report, and the 
subsequent Axis I diagnoses generated by various attending VA 
psychiatrists and physicians, clearly attributes current 
manifestations of PTSD to the veteran's childhood 
experiences.  That is, various professional assessments 
continued to note that the veteran's symptomatology remained 
associated with pre-military life.  

Because the Board cannot generate its own medical conclusions 
for use in adjudication, see, e.g., Colvin v. Derwinski, 1 
Vet. App. 171 (1991), it must rely on the preceding evidence 
to conclude that the veteran did not incur PTSD in service.  
Again, the August 2001 VA examination report evidenced a 
thorough assessment of the veteran as well as his medical 
history, and the Board is compelled to rely upon its 
conclusion that the veteran's PTSD was not related to the 
military.  Compare Bloom v. West, 12 Vet. App. 185, 187 
(1999) (recognizing that a medical opinion based purely on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application. 

New and material evidence 

The record contains an April 1996 rating decision that denied 
a claim of service connection for psychiatric disability to 
included depression and nervous disorder.  The RO had 
reviewed the veteran's service medical records, and noted 
that the post-service medical information involved enrollment 
in a Substance Abuse Program (with a diagnosis of alcohol 
dependence).  The veteran had failed to report for a VA 
scheduled VA examination.  The RO also noted that the veteran 
had asserted he had been hospitalized at Fort Bragg from June 
1, 1984, to July 1, 1984, and "June 1 to June 18."  The RO 
noted the veteran's periods of active duty did not include 
any time in 1984.  

Following this unappealed determination, a November 1999 Fort 
Lyon VA outpatient social work note indicated that the 
veteran had talked at length about his life and the abuse 
that he had endured; he reported problems with relationships 
throughout his life, to include his time in the military.  
The assessment was major depression.  

An August 2001 VA examination report contained a diagnosis of 
major depressive disorder, recurrent, currently on 
medications, in partial remission, and not contributed to by 
military service.  An August 2002 Denver VA mental health 
hospital admission note contained an Axis I diagnosis of 
major depression with suicidal ideation and plan.  In 
February 2003, the veteran's psychiatric profile continued to 
refer to major depression disorder.  

The veteran again contended that he had been hospitalized for 
depression at Fort Bragg in 1987, and the RO sent a March 
2004 information request to Womack Army Hospital.  A June 
2004 response from the hospital stated that no records were 
located on the client.  

In an August 2004 statement, the veteran asserted that he had 
been hospitalized in 1987-1988 for over one week due to 
depression, and that he had had depression for over 12 years.  
On a Report of Contact, the veteran guessed that it had been 
1987, but RO personnel noted that the veteran's SMR's 
indicated he had been at Fort Bragg in 1988.

Thus, the RO send a September 2004 request to the National 
Personnel Records Center seeking "clinical records for 
depression from January 1, 1988, to December 1, 1988, at 
Womack Army Hospital, Fort Bragg"  A response indicated that 
though searches were conducted, no records were found.

At his January 2006 hearing, the veteran remembered talking 
to a psychiatrist in the military in 1978, and that he had 
been put on Clonazepam.  He also stated that he had had a lot 
of stomach problems.  During the first period of service, the 
veteran asserted that he frequently had nervous breakdowns.  
The veteran continued to assert that he had tried to commit 
suicide and he had been placed in the hospital at Fort Bragg 
due to his depression and anxiety.  After the 
hospitalization, the veteran reported that he had gone 
through a lot of depression and got into drugs and failed an 
urinalysis.  He further stated that the drugs calmed his 
nerves for self-medication; he had reached a rank of E4, but 
all of sudden he had gone downhill.

A review of the preceding indicates that since the last final 
decision, new and material evidence has been received to 
justify reopening the claim.  Particularly, at the time of 
the April 1996 rating decision, the record lacked evidence of 
a current disability.  Thereafter, the veteran had been 
diagnosed as having major depressive disorder.  Additionally, 
and presuming the credibility of all of the evidence, see 
Justus v. Principi, 3 Vet. App. 510 (1992), the veteran 
referred to events during his second period of service, such 
as potential problems with alcohol and self-medication, that 
were not of record at the time of the last final decision.  
As such, the claim of service connection is reopened.  See 
Hodge, 155 F.3d at 1362.


ORDER

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.

Service connection for PTSD is denied.  

New and material evidence having been received, service 
connection for a psychiatric disability to include 
depression, nervous disorder, and bipolar disorder is 
reopened.  


REMAND

In light of the VCAA, additional development is necessary.

Hearing loss

A review of the record indicates that a June 1985 rating 
decision granted service connection for left ear hearing 
loss, and determined that a noncompensable evaluation was 
warranted (the determination also denied service connection 
for right ear hearing loss because it had been normal hearing 
for VA purposes).

First, it is note that the veteran has raised a matter of 
service connection for right ear hearing loss, which is 
inextricably intertwined with the claim for an increased 
rating for left ear hearing loss.  The issue concerning the 
right ear should be resolved prior to final appellate action 
concerning the left ear.

It is noted that the record contains an August 2003 VA 
audiology examination, and subsequent additional VA hearing 
testing from June 2004 in Denver (the latter of which the RO 
has not reviewed according to an August 2005 supplemental 
statement of the case).  According to his January 2006 
testimony the veteran had just undergone recent testing, 
which apparently showed a loss of hearing acuity.  Thus, the 
RO should obtain outstanding medical records and provide the 
veteran a VA audiology examination certified for rating 
purposes.  

Depression

It is noted that the veteran has referred to various 
personnel difficulties in service, including that he had 
taken a downward turn.  Given the potential relevance of this 
type of evidence to a claim of service connection concerning 
a mental disorder, the RO should attempt to retrieve service 
personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded, 
or information concerning an effective 
date for an increased rating.  The letter 
should also tell the veteran to provide 
any evidence in his possession that 
pertains to the claim.

2.  The RO should develop and adjudicate 
the issue of whether new and material 
evidence has been received to reopen a 
claim of service connection for right ear 
hearing loss.  

3.  The RO should obtain recent VA medical 
records concerning recent audiological 
testing from Sheridan (as identified in 
the veteran's January 2006 Board hearing).

4.  The veteran should be scheduled for a 
VA audiology examination to determine the 
current severity of left ear hearing loss.  
The RO should forward the veteran's claims 
file to the VA examiner for review.  The 
evaluation of hearing impairment shall 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report, 
including the use of numeric 
identification on the audiological 
evaluation graph.

5.  The RO should obtain the veteran's 
service personnel records from the 
appropriate facility.  

6.  Upon receipt of the preceding, and if 
warranted, the veteran should undergo VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that any depression, nervous disorder, and 
bipolar disorder is related to service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

7.  Then, the RO should readjudicate the 
claim for an increased rating for left ear 
hearing loss and entitlement to service 
connection for depression, nervous 
condition, and bipolar disorder.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


